Citation Nr: 1752621	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  17-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the reduction in the evaluation from 20 percent to 10 percent (effective March 1, 2014) was proper, for the service connected disability of right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's right lower extremity radiculopathy was in effect for fewer than five years at the time of the reduction.

2.  The July 2012 VA examination report on which the reduction was based did not reflect a material improvement in the Veteran's radiculopathy nor is it reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for right lower extremity radiculopathy from March 1, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Codes 5235 to 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Board notes that the reduction of the Veteran's right lower extremity radiculopathy from 20 percent disabling to 10 percent disabling in did not reduce the overall combined rating as it remained unchanged at 50 percent; as such, there was no requirement to provide prior notice of the reduction.  See 38 C.F.R. § 3.105 (e) (2017).

Laws and Analysis

In an April 2010 rating decision, the RO granted a 20 percent disability rating for radiculopathy of the right lower extremity associated with the Veteran's service-connected spine disability.  In January 2013, the RO proposed to decrease that rating to 0 percent.  Thereafter, in a December 2013 rating decision, the RO reduced the rating to 0 percent, effective March 1, 2014.  The Veteran contends that this reduction was improper.  The Board notes that the RO would later issue an April 2017 rating decision in which it increased the rating up to 10 percent effective March 1, 2014.

As already noted above, there was no requirement to provide prior notice of the reduction under 38 C.F.R. § 3.105 (e).  Thus, the Board may turn to the substance of the claim, namely, whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. 

The provisions of 38 C.F.R. § 3.344 (a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete . Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344 (a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344 (b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case, to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

Having reviewed the applicable regulations, the Board turns to the evidence of record.  In a July 2012 VA examination, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Further, the Veteran indicated that he had a laminectomy and stated that his right leg radiculopathy "was much better."  However, in the same report, the examiner noted that the Veteran reported that his right leg pain was "specifically gone."  The Board finds the July 2012 VA examination report to lack probative value as there is a discrepancy as to whether the Veteran's radiculopathy had improved or had been completely alleviated by the laminectomy.

In a June 2013 Disability Benefits Questionnaire, the Veteran reported having flare-ups involving pain and stiffness, which impeded his ability to walk.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

In a January 2014 statement, the Veteran indicated that he never reported to the June 2013 VA examiner that his radiculopathy had improved.  He further indicated that the examiner did not inquire as to the status of his right lower extremity radiculopathy.  

In an April 2017 VA peripheral nerve examination, the Veteran was diagnosed with right lower extremity radiculopathy, first diagnosed in 2007.  The Veteran also reported that his pain in his right leg had worsened.  Upon examination, the examiner indicated that the Veteran had incomplete paralysis of the sciatic nerve of "moderate" severity.  

In an April 2017 addendum opinion, the examiner indicated that the Veteran had both right lower extremity radiculopathy and diabetic neuropathy; however, it was noted that "it is not possible to separate the radiculopathy severity from  the diabetic
neuropathy severity, without speculation."

The basis for the reduction was the fact that at the July 2012 VA examination, the Veteran denied experiencing any radicular pain and the examination was negative for any radicular symptoms.  Nonetheless, the Board notes that in order for the Veteran's rating to be properly reduced, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

In this regard, at the time of the July 2012 examination, the Veteran reported continued back pain and that he took medication to alleviate his pain.  Moreover, the case for improvement is belied by the fact that the RO later increased the rating to 10 percent based on a April 2017 VA examination in which the examiner found that the Veteran had incomplete paralysis of the sciatic nerve of "moderate" severity.  Notably, "moderate" incomplete paralysis of the sciatic nerve actually warrants a 20 percent rating under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.

The Board recognizes that reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

Therefore, the evidence suggests that the overall disability picture remained relatively consistent (although perhaps not reflected in the July 2012 and June 2013 VA examinations).  The Veteran has also indicated that he never reported to the June 2013 VA examiner that his radiculopathy had improved.  See Veteran's statement dated in January 2014 statement.  Moreover, a peripheral nerve examination in April 2017 specifically found that the Veteran had incomplete paralysis of the sciatic nerve that was of moderate severity. 

In sum, the weight of the evidence is at least in equipoise as to the restoration of the 20 percent rating for the Veteran's right lower extremity radiculopathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the rating reduction was not proper and restoration of a 20 percent rating for right lower extremity radiculopathy from March 1, 2014 is warranted.

ORDER

Entitlement to restoration of a 20 percent rating for right lower extremity radiculopathy from March 1, 2014 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


